            Case 1:20-cv-11095-JPO Document 6 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VANTAGE TRAVEL SERVICES, INC.,

                                       Plaintiff,
                                                                    20-CV-11095 (JPO)
                      -v -
                                                                          ORDER
 TRIP MATE, INC..,
                                      Defendant.


J. PAUL OETKEN, District Judge:

         This action was filed on December 30, 2020. (Dkt. No. 1.) The docket does not indicate

that Plaintiff has served Defendant. Rule 4(m) of the Federal Rules of Civil Procedure requires a

defendant to be served with the summons and complaint within ninety days after the complaint is

filed.

         Plaintiff is directed to advise the Court in writing why he has failed to serve the summons

and complaint on Defendant within the ninety-day period, or, if Defendant has been served,

when and in what manner such service was made. If no written communication is received by

April 29, 2021, showing good cause why such service was not made within ninety days, the

Court will dismiss the case.

         SO ORDERED.

Dated: April 19, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
